Exhibit 10.2

 

NRG YIELD, INC.

 

AMENDED AND RESTATED

 

REGISTRATION RIGHTS AGREEMENT

 

May 14, 2015

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

Section 1.

Definitions

1

Section 2.

Demand Registrations

5

Section 3.

Piggyback Registrations

9

Section 4.

Holdback Agreements

11

Section 5.

Registration Procedures

12

Section 6.

Registration Expenses

16

Section 7.

Indemnification and Contribution

17

Section 8.

Underwritten Offerings

19

Section 9.

Additional Parties; Joinder

20

Section 10.

Current Public Information

20

Section 11.

Subsidiary Public Offering

20

Section 12.

Transfer of Registrable Securities

21

Section 13.

General Provisions

21

 

i

--------------------------------------------------------------------------------


 

NRG YIELD, INC.

 

AMENDED AND RESTATED

REGISTRATION RIGHTS AGREEMENT

 

THIS AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is
made as of May 14, 2015, between NRG Yield, Inc., a Delaware corporation (the
“Company”), and NRG Energy, Inc., a Delaware corporation (“NRG”).  Except as
otherwise specified herein, all capitalized terms used in this Agreement are
defined in Section 1.

 

WHEREAS, as of the date hereof, NRG owns all of the outstanding shares of the
Company’s Class B common stock, par value $0.01 per share, and Class D common
stock, par value $0.01 per share, and all of the outstanding Class B and Class D
common units of NRG Yield, LLC (“Yield LLC”), an indirect subsidiary of the
Company;

 

WHEREAS, in accordance with the Third Amended and Restated Operating Agreement
of Yield LLC (the “Yield Operating Agreement”) and the related Amended and
Restated Exchange Agreement dated as of the date hereof (the “Exchange
Agreement”) by and among NRG, the Company and Yield LLC, the Class B common
units of Yield LLC will be exchangeable into shares of the Company’s Class A
common stock and the Class D common units will be exchangeable into shares of
the Company’s Class C common stock;

 

WHEREAS, the Company granted to NRG rights with respect to the registration of
certain of the Company’s securities pursuant to that certain Registration Rights
Agreement, dated July 22, 2013, by and among NRG and the Company (the “2013
Registration Rights Agreement”); and

 

WHEREAS, the Company and NRG desire to amend and restate the 2013 Registration
Rights Agreement to grant NRG rights with respect to the registration of
additional securities of the Company on the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

 

Section 1.                   Definitions.  The following terms shall have the
meanings set forth below.

 

“Acquired Common” has the meaning set forth in Section 9.

 

“Affiliate” of any Person means any other Person controlled by, controlling or
under common control with such Person; provided that the Company and its
Subsidiaries shall not be deemed to be Affiliates of any holder of Registrable
Securities.  As used in this definition, “control” (including, with its
correlative meanings, “controlling,” “controlled by” and “under common control
with”) shall mean possession, directly or indirectly, of power to direct or
cause

 

--------------------------------------------------------------------------------


 

the direction of management or policies (whether through ownership of
securities, by contract or otherwise).

 

“Agreement” has the meaning set forth in the recitals.

 

“Automatic Shelf Registration Statement” has the meaning set forth in
Section 2(a).

 

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock of such corporation
(whether voting or nonvoting and whether common or preferred) and (ii) with
respect to any Person that is not a corporation, individual or governmental
entity, any and all partnership, membership, limited liability company or other
equity interests of such Person that confer on the holder thereof the right to
receive a share of the profits and losses of, or the distribution of assets of,
the issuing Person, including in each case any and all warrants, rights
(including conversion and exchange rights) and options to purchase any of the
foregoing.

 

“Closing” has the meaning set forth in the Purchase Agreement.

 

“Common Stock” means the Company’s Class A common stock, par value $0.01 per
share and the Company’s Class C common stock, par value $0.01 per share.

 

“Company” has the meaning set forth in the preamble.

 

“Demand Registrations” has the meaning set forth in Section 2(a).

 

“End of Suspension Notice” has the meaning set forth in Section 2(f)(ii).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor federal law then in force, together with all rules and
regulations promulgated thereunder.

 

“Exchange Agreement” has the meaning set forth in the preamble.

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“Follow-On Holdback Period” has the meaning set forth in Section 4(a).

 

“Free Writing Prospectus” means a free-writing prospectus, as defined in
Rule 405.

 

“Holdback Extension” has the meaning set forth in Section 4(a).

 

“Holder” means a holder of Registrable Securities.

 

“Indemnified Parties” has the meaning set forth in Section 7(a).

 

“Joinder” has the meaning set forth in Section 9.

 

2

--------------------------------------------------------------------------------


 

“Long-Form Registrations” has the meaning set forth in Section 2(a).

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

 

“Piggyback Registrations” has the meaning set forth in Section 3(a).

 

“Public Offering” means any sale or distribution by the Company and/or holders
of Registrable Securities to the public of Common Stock of the Company pursuant
to an offering registered under the Securities Act.

 

“Registrable Securities” means (i) any Common Stock issuable upon the exchange
of Class B common units or Class D common units of Yield LLC held by NRG or its
Affiliates in accordance with the terms of the Exchange Agreement; (ii) any
Capital Stock of the Company or any Subsidiary issued or issuable with respect
to the securities referred to in clause (i) above by way of dividend,
distribution, split or combination of securities, or any recapitalization,
merger, consolidation or other reorganization; and (iii) any other Common Stock
held by NRG and its Affiliates.  As to any particular Registrable Securities,
such securities shall cease to be Registrable Securities when they have been
(a) sold or distributed pursuant to a Public Offering, (b) sold in compliance
with Rule 144 following the consummation of a Public Offering, or
(c) repurchased by the Company or a Subsidiary of the Company.  For purposes of
this Agreement, a Person shall be deemed to be a holder of Registrable
Securities, and the Registrable Securities shall be deemed to be in existence,
whenever such Person has the right to acquire, directly or indirectly, such
Registrable Securities (upon conversion or exercise in connection with a
transfer of securities or otherwise, but disregarding any restrictions or
limitations upon the exercise of such right), whether or not such acquisition
has actually been effected, and such Person shall be entitled to exercise the
rights of a holder of Registrable Securities hereunder; provided a holder of
Registrable Securities may only request that Registrable Securities in the form
of Capital Stock of the Company registered or to be registered as a class under
Section 12 of the Exchange Act be registered pursuant to this Agreement. 
Notwithstanding the foregoing, with the consent of the Company and the holders
of a majority of the Registrable Securities, any Registrable Securities held by
any Person (other than NRG and its Affiliates) that may be sold under
Rule 144(b)(1)(i) without limitation under any other of the requirements of
Rule 144 shall not be deemed to be Registrable Securities upon notice from the
Company to such Person and the Company shall, at such Person’s request, remove
the legend provided for in Section 12.

 

“Registration Expenses” has the meaning set forth in Section 6(a).

 

“Rule 144”, “Rule 158”, “Rule 405”, “Rule 415” and “Rule 462” mean, in each
case, such rule promulgated under the Securities Act (or any successor
provision) by the Securities and Exchange Commission, as the same shall be
amended from time to time, or any successor rule then in force.

 

“Sale Transaction” has the meaning set forth in Section 4(a).

 

3

--------------------------------------------------------------------------------


 

“Securities” has the meaning set forth in Section 4(a).

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
or any successor federal law then in force, together with all rules and
regulations promulgated thereunder.

 

“Shelf Offering” has the meaning set forth in Section 2(d)(ii).

 

“Shelf Offering Notice” has the meaning set forth in Section 2(d)(ii).

 

“Shelf Offering Request” has the meaning set forth in Section 2(d)(ii).

 

“Shelf Registration” has the meaning set forth in Section 2(a).

 

“Shelf Registrable Securities” has the meaning set forth in Section 2(d)(ii).

 

“Shelf Registration Statement” has the meaning set forth in Section 2(d)(i).

 

“Short-Form Registrations” has the meaning set forth in Section 2(a).

 

“Subsidiary” means, with respect to the Company, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by the Company or one or more of the other
Subsidiaries of the Company or a combination thereof, or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the limited liability company, partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
the Company or one or more Subsidiaries of the Company or a combination
thereof.  For purposes hereof, a Person or Persons shall be deemed to have a
majority ownership interest in a limited liability company, partnership,
association or other business entity if such Person or Persons shall be
allocated a majority of limited liability company, partnership, association or
other business entity gains or losses or shall be or control the managing
director or general partner of such limited liability company, partnership,
association or other business entity.

 

“Suspension Event” has the meaning set forth in Section 2(f)(ii).

 

“Suspension Notice” has the meaning set forth in Section 2(f)(ii).

 

“Suspension Period” has the meaning set forth in Section 2(f)(i).

 

“Underwritten Takedown” has the meaning set forth in Section 2(d)(ii).

 

“Violation” has the meaning set forth in Section 7(a).

 

“WKSI” means a “well-known seasoned issuer” as defined under Rule 405.

 

4

--------------------------------------------------------------------------------


 

Section 2.                   Demand Registrations.

 

(a)         Requests for Registration. Subject to the terms and conditions of
this Agreement, the holders of at least a majority of the Registrable Securities
may request registration under the Securities Act of all or any portion of their
Registrable Securities on Form S-1 or any similar long-form registration
(“Long-Form Registrations”), and the holders of at least a majority of the
Registrable Securities may request registration under the Securities Act of all
or any portion of their Registrable Securities on Form S-3 or any similar
short-form registration (“Short-Form Registrations”) if available.  All
registrations requested pursuant to this Section 2(a) are referred to herein as
“Demand Registrations.” The holders of a majority of the Registrable Securities
making a Demand Registration may request that the registration be made pursuant
to Rule 415 under the Securities Act (a “Shelf Registration”) and, if the
Company is a WKSI at the time any request for a Demand Registration is submitted
to the Company, that such Shelf Registration be an automatic shelf registration
statement (as defined in Rule 405 under the Securities Act) (an “Automatic Shelf
Registration Statement”).  Within ten days after the filing of the registration
statement relating to the Demand Registration, the Company shall give written
notice of the Demand Registration to all other holders of Registrable Securities
and, subject to the terms of Section 2(e), shall include in such Demand
Registration (and in all related registrations and qualifications under state
blue sky laws and in any related underwriting) all Registrable Securities with
respect to which the Company has received written requests for inclusion therein
within 15 days after the receipt of the Company’s notice; provided that, with
the consent of the holders of at least a majority of the Registrable Securities
requesting such registration, the Company may provide notice of the Demand
Registration to all other holders of Registrable Securities within three
business days following the non-confidential filing of the registration
statement with respect to the Demand Registration so long as such registration
statement is not an Automatic Shelf Registration Statement.  Each Holder agrees
that such Holder shall treat as confidential the receipt of the notice of Demand
Registration and shall not disclose or use the information contained in such
notice of Demand Registration without the prior written consent of the Company
until such time as the information contained therein is or becomes available to
the public generally, other than as a result of disclosure by the Holder in
breach of the terms of this Agreement.

 

(b)         Long-Form Registrations.  The holders of Registrable Securities
shall be entitled to an unlimited number of Long-Form Registrations in which the
Company shall pay all Registration Expenses (as defined in Section 6(a)),
whether or not any such registration is consummated.  All
Long-Form Registrations shall be underwritten registrations.

 

(c)          Short-Form Registrations.  In addition to the
Long-Form Registrations provided pursuant to Section 2(b), the holders of a
majority of the Registrable Securities shall be entitled to an unlimited number
of Short-Form Registrations in which the Company shall pay all Registration
Expenses.  Demand Registrations shall be Short-Form Registrations whenever the
Company is permitted to use any applicable short form and if the managing
underwriters (if any) agree to the use of a Short-Form Registration.  After the
Company has become subject to the reporting requirements of the Exchange Act,
the Company shall use its reasonable best efforts to make
Short-Form Registrations available for the sale of Registrable Securities.

 

5

--------------------------------------------------------------------------------


 

(d)         Shelf Registrations.

 

(i)                                     Subject to the availability of required
financial information, as promptly as practicable after the Company receives
written notice of a request for a Shelf Registration, the Company shall file
with the Securities and Exchange Commission a registration statement under the
Securities Act for the Shelf Registration (a “Shelf Registration Statement”). 
The Company shall use its best efforts to cause any Shelf Registration Statement
to be declared effective under the Securities Act as soon as practicable after
filing, and once effective, the Company shall cause such Shelf Registration
Statement to remain continuously effective for such time period as is specified
in such request, but for no time period longer than the period ending on the
earliest of (A) the third anniversary of the date of filing of such Shelf
Registration, (B) the date on which all Registrable Securities covered by such
Shelf Registration have been sold pursuant to the Shelf Registration, and
(C) the date as of which there are no longer any Registrable Securities covered
by such Shelf Registration in existence. Without limiting the generality of the
foregoing, unless NRG instructs the Company otherwise in writing, prior to
expiration of the Follow-On Holdback Period, the Company shall use its
reasonable best efforts to prepare a Shelf Registration Statement with respect
to all of the Registrable Securities held by or issuable to NRG in accordance
with the terms of the Exchange Agreement (or such other number of Registrable
Securities specified in writing by NRG) to enable such Shelf Registration
Statement to be filed with the Securities and Exchange Commission as soon as
practicable after the expiration of the Follow-On Holdback Period.

 

(ii)                                  In the event that a Shelf Registration
Statement is effective, the holders of a majority of the Registrable Securities
covered by such Shelf Registration Statement shall have the right at any time or
from time to time to elect to sell pursuant to an offering (including an
underwritten offering (an “Underwritten Takedown”)) Registrable Securities
available for sale pursuant to such registration statement (“Shelf Registrable
Securities”), so long as the Shelf Registration Statement remains in effect, and
the Company shall pay all Registration Expenses in connection therewith. The
holders of a majority of the Registrable Securities covered by such Shelf
Registration Statement shall make such election by delivering to the Company a
written request (a “Shelf Offering Request”) for such offering specifying the
number of Shelf Registrable Securities that the holders desire to sell pursuant
to such offering (the “Shelf Offering”).  As promptly as practicable, but no
later than two business days after receipt of a Shelf Offering Request, the
Company shall give written notice (the “Shelf Offering Notice”) of such Shelf
Offering Request to all other holders of Shelf Registrable Securities.  The
Company, subject to Sections 1(e) and 8 hereof, shall include in such Shelf
Offering the Shelf Registrable Securities of any other holder of Shelf
Registrable Securities that shall have made a written request to the Company for
inclusion in such Shelf Offering (which request shall specify the maximum number
of Shelf Registrable Securities intended to be disposed of by such Holder)
within seven days after the receipt of the Shelf Offering Notice.  The Company
shall, as expeditiously as possible (and in any event within 20 days after the
receipt of a Shelf Offering Request, unless a longer period is agreed to by the
holders of a majority of the Registrable Securities that made the Shelf Offering
Request), use its best efforts to facilitate such Shelf Offering.  Each Holder
agrees that

 

6

--------------------------------------------------------------------------------


 

such Holder shall treat as confidential the receipt of the Shelf Offering Notice
and shall not disclose or use the information contained in such Shelf Offering
Notice without the prior written consent of the Company until such time as the
information contained therein is or becomes available to the public generally,
other than as a result of disclosure by the Holder in breach of the terms of
this Agreement.

 

(iii)                               Notwithstanding the foregoing, if the
holders of a majority of the Registrable Securities wish to engage in an
underwritten block trade off of a Shelf Registration Statement (either through
filing an Automatic Shelf Registration Statement or through a take-down from an
already existing Shelf Registration Statement), then notwithstanding the
foregoing time periods, such Holders only need to notify the Company of the
block trade Shelf Offering two business days prior to the day such offering is
to commence (unless a longer period is agreed to by the holders of a majority of
the Registrable Securities wishing to engage in the underwritten block trade)
and the Company shall promptly notify other holders of Registrable Securities
and such other holders of Registrable Securities must elect whether or not to
participate by the next business day (i.e. one business day prior to the day
such offering is to commence) (unless a longer period is agreed to by the
holders of a majority of the Registrable Securities wishing to engage in the
underwritten block trade) and the Company shall as expeditiously as possible use
its best efforts to facilitate such offering (which may close as early as three
business days after the date it commences); provided that the holders of a
majority of the Registrable Securities shall use commercially reasonable efforts
to work with the Company and the underwriters prior to making such request in
order to facilitate preparation of the registration statement, prospectus and
other offering documentation related to the underwritten block trade.

 

(iv)                              The Company shall, at the request of the
holders of a majority of the Registrable Securities covered by a Shelf
Registration Statement, file any prospectus supplement or, if the applicable
Shelf Registration Statement is an Automatic Shelf Registration Statement, any
post-effective amendments and otherwise take any action necessary to include
therein all disclosure and language deemed necessary or advisable by the holders
of a majority of the Registrable Securities to effect such Shelf Offering.

 

(e)          Priority on Demand Registrations and Shelf Offerings.  The Company
shall not include in any Demand Registration or Shelf Offering any securities
that are not Registrable Securities without the prior written consent of the
holders of at least a majority of the Registrable Securities included in such
registration.  If a Demand Registration or a Shelf Offering is an underwritten
offering and the managing underwriters advise the Company in writing that in
their opinion the number of Registrable Securities and, if permitted hereunder,
other securities requested to be included in such offering exceeds the number of
Registrable Securities and other securities, if any, which can be sold therein
without adversely affecting the marketability, proposed offering price, timing
or method of distribution of the offering, the Company shall include in such
offering prior to the inclusion of any securities which are not Registrable
Securities the number of Registrable Securities requested to be included which,
in the opinion of such underwriters, can be sold, without any such adverse
effect, pro rata among the respective holders thereof on the basis of the amount
of Registrable Securities owned by each such holder.  Alternatively, if the
number of Registrable Securities which can be included on a Shelf

 

7

--------------------------------------------------------------------------------


 

Registration Statement is otherwise limited by Instruction I.B.6 to Form S-3 (or
any successor provision thereto), the Company shall include in such offering
prior to the inclusion of any securities which are not Registrable Securities
the number of Registrable Securities requested to be included which can be
included on such Shelf Registration Statement in accordance with the
requirements of Form S-3, pro rata among the respective holders thereof on the
basis of the amount of Registrable Securities owned by each such holder.

 

(f)           Restrictions on Demand Registration and Shelf Offerings.

 

(i)                                     The Company shall not be obligated to
affect any Demand Registration within 90 days after the effective date of a
previous Demand Registration or a previous registration in which Registrable
Securities were included pursuant to Section 3 and in which there was no
reduction in the number of Registrable Securities requested to be included.  The
Company may, with the consent of the holders of a majority of the Registrable
Securities, postpone, for up to 60 days from the date of the request, the filing
or the effectiveness of a registration statement for a Demand Registration or
suspend the use of a prospectus that is part of a Shelf Registration Statement
for up to 60 days from the date of the Suspension Notice (and defined below) and
therefore suspend sales of the Shelf Registrable Securities (such period, the
“Suspension Period”) by providing written notice to the holders of Registrable
Securities if (A) the Company’s board of directors determines in its reasonable
good faith judgment that the offer or sale of Registrable Securities would
reasonably be expected to have a material adverse effect on any proposal or plan
by the Company or any Subsidiary to engage in any material acquisition of assets
or stock (other than in the ordinary course of business) or any material merger,
consolidation, tender offer, recapitalization, reorganization or other
transaction involving the Company and (B) upon advice of counsel, the sale of
Registrable Securities pursuant to the registration statement would require
disclosure of non-public material information not otherwise required to be
disclosed under applicable law, and (C) (x) the Company has a bona fide business
purpose for preserving the confidentiality of such transaction or (y) disclosure
would have a material adverse effect on the Company or the Company’s ability to
consummate such transaction; provided that in such event, the holders of
Registrable Securities shall be entitled to withdraw such request for a Demand
Registration or underwritten Shelf Offering and the Company shall pay all
Registration Expenses in connection with such Demand Registration or Shelf
Offering.  The Company may delay a Demand Registration hereunder only once in
any twelve-month period.  The Company may extend the Suspension Period for an
additional consecutive 60 days with the consent of the holders of a majority of
the Registrable Securities, which consent shall not be unreasonably withheld.

 

(ii)                                  In the case of an event that causes the
Company to suspend the use of a Shelf Registration Statement as set forth in
paragraph (f)(i) above or pursuant to Section 5(a)(vi) (a “Suspension Event”),
the Company shall give a notice to the holders of Registrable Securities
registered pursuant to such Shelf Registration Statement (a “Suspension Notice”)
to suspend sales of the Registrable Securities and such notice shall state
generally the basis for the notice and that such suspension shall continue only
for so long as the Suspension Event or its effect is continuing.  A Holder shall
not effect any sales of the Registrable Securities pursuant to such Shelf
Registration Statement (or such

 

8

--------------------------------------------------------------------------------


 

filings) at any time after it has received a Suspension Notice from the Company
and prior to receipt of an End of Suspension Notice (as defined below).  Each
Holder agrees that such Holder shall treat as confidential the receipt of the
Suspension Notice and shall not disclose or use the information contained in
such Suspension Notice without the prior written consent of the Company until
such time as the information contained therein is or becomes available to the
public generally, other than as a result of disclosure by the Holder in breach
of the terms of this Agreement.  The Holders may recommence effecting sales of
the Registrable Securities pursuant to the Shelf Registration Statement (or such
filings) following further written notice to such effect (an “End of Suspension
Notice”) from the Company, which End of Suspension Notice shall be given by the
Company to the Holders and to the Holders’ Counsel, if any, promptly following
the conclusion of any Suspension Event and its effect.

 

(iii)                               Notwithstanding any provision herein to the
contrary, if the Company shall give a Suspension Notice with respect to any
Shelf Registration Statement pursuant to this Section 2(f), the Company agrees
that it shall extend the period of time during which such Shelf Registration
Statement shall be maintained effective pursuant to this Agreement by the number
of days during the period from the date of receipt by the Holders of the
Suspension Notice to and including the date of receipt by the Holders of the End
of Suspension Notice and provide copies of the supplemented or amended
prospectus necessary to resume sales, with respect to each Suspension Event;
provided that such period of time shall not be extended beyond the date that
there are no longer Registrable Securities covered by such Shelf Registration
Statement.

 

(g)          Selection of Underwriters.  The holders of a majority of the
Registrable Securities included in any Demand Registration shall have the right
to select the investment banker(s) and manager(s) to administer the offering,
subject to the Company’s approval which shall not be unreasonably withheld,
conditioned or delayed.  If any Shelf Offering is an Underwritten Offering, the
holders of a majority of the Registrable Securities participating in such
Underwritten Offering shall have the right to select the investment
banker(s) and manager(s) to administer the offering relating to such Shelf
Offering, subject to the Company’s approval, which shall not be unreasonably
withheld, conditioned or delayed.

 

(h)         Other Registration Rights.  Except as provided in this Agreement,
the Company shall not grant to any Persons the right to request the Company or
any Subsidiary to register any Capital Stock of the Company or any Subsidiary,
or any securities convertible or exchangeable into or exercisable for such
securities, without the prior written consent of the holders of a majority of
the Registrable Securities.

 

Section 3.                   Piggyback Registrations.

 

(a)         Right to Piggyback.  Whenever the Company proposes to register any
of its securities under the Securities Act (other than (i) pursuant to a Demand
Registration, (ii) in connection with registrations on Form S-4 or S-8
promulgated by the Securities and Exchange Commission or any successor or
similar forms or (iii) a registration on any form that does not include
substantially the same information as would be required to be included in a
registration statement covering the sale of Registrable Securities), and the
registration form to be used may

 

9

--------------------------------------------------------------------------------


 

be used for the registration of Registrable Securities (a “Piggyback
Registration”), the Company shall give prompt written notice (in any event
within three business days after its receipt of notice of any exercise of demand
registration rights other than under this Agreement and, subject to the terms of
Section 3(c) and Section 3(d), shall include in such Piggyback Registration (and
in all related registrations or qualifications under blue sky laws and in any
related underwriting) all Registrable Securities with respect to which the
Company has received written requests for inclusion therein within 20 days after
delivery of the Company’s notice.

 

(b)         Piggyback Expenses.  The Registration Expenses of the holders of
Registrable Securities shall be paid by the Company in all Piggyback
Registrations, whether or not any such registration became effective.

 

(c)          Priority on Primary Registrations.  If a Piggyback Registration is
an underwritten primary registration on behalf of the Company, and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number
which can be sold in such offering without adversely affecting the
marketability, proposed offering price, timing or method of distribution of the
offering, the Company shall include in such registration (i) first, the
securities the Company proposes to sell, (ii) second, the Registrable Securities
requested to be included in such registration which, in the opinion of the
underwriters, can be sold without any such adverse effect, pro rata among the
holders of such Registrable Securities on the basis of the number of shares
owned by each such holder, and (iii) third, other securities requested to be
included in such registration which, in the opinion of the underwriters, can be
sold without any such adverse effect. Registrable Securities beneficially owned
by any officer of the Company shall not be eligible to be included in any
primary offering of Common Stock without the Company’s consent.

 

(d)         Priority on Secondary Registrations.  If a Piggyback Registration is
an underwritten secondary registration on behalf of holders of the Company’s
securities, and the managing underwriters advise the Company in writing that in
their opinion the number of securities requested to be included in such
registration exceeds the number which can be sold in such offering without
adversely affecting the marketability, proposed offering price, timing or method
of distribution of the offering, the Company shall include in such registration
(i) first, the securities requested to be included therein by the holders
initially requesting such registration and the Registrable Securities requested
to be included in such registration which, in the opinion of the underwriters,
can be sold without any such adverse effect, pro rata among the holders of such
securities on the basis of the number of securities owned by such Holder, and
(ii) second, other securities requested to be included in such registration
which, in the opinion of the underwriters, can be sold without any such adverse
effect.

 

(e)          Selection of Underwriters.  If any Piggyback Registration is an
underwritten offering, the selection of investment banker(s) and manager(s) for
the offering must be approved by the holders of a majority of the Registrable
Securities included in such Piggyback Registration.  Such approval shall not be
unreasonably withheld, conditioned or delayed.

 

(f)           Right to Terminate Registration.  The Company shall have the right
to terminate or withdraw any registration initiated by it under this Section 3
whether or not any holder of

 

10

--------------------------------------------------------------------------------


 

Registrable Securities has elected to include securities in such registration. 
The Registration Expenses of such withdrawn registration shall be borne by the
Company in accordance with Section 6.

 

Section 4.                   Holdback Agreements.

 

(a)         Holders of Registrable Securities.  If required by the holders of a
majority of the Registrable Securities, each holder of Registrable Securities
shall enter into lock-up agreements with the managing underwriter(s) of an
underwritten Public Offering in such form as agreed to by the holders of a
majority of the Registrable Securities participating in such Public Offering. 
In the absence of any such lock-up agreement, each holder of Registrable
Securities agrees as follows:

 

(i)                                     in connection with a Public Offering,
such Holder shall not (A) offer, sell, contract to sell, pledge or otherwise
dispose of (including sales pursuant to Rule 144), directly or indirectly, any
Capital Stock of the Company or Yield LLC (including Capital Stock of the
Company or Yield LLC that may be deemed to be owned beneficially by such holder
in accordance with the rules and regulations of the Securities and Exchange
Commission) (collectively, “Securities”), (B) enter into a transaction which
would have the same effect as described in clause (A) above, (C) enter into any
swap, hedge or other arrangement that transfers, in whole or in part, any of the
economic consequences or ownership of any Securities, whether such transaction
is to be settled by delivery of such Securities, in cash or otherwise (each of
(A), (B) and (C) above, a “Sale Transaction”), or (D) publicly disclose the
intention to enter into any Sale Transaction, commencing on the earlier of the
date on which the Company gives notice to the holders of Registrable Securities
that a preliminary prospectus has been circulated for such Public Offering or
the “pricing” of such offering and continuing to the date that is 90 days
following the date of the final prospectus for such Public Offering (a
“Follow-On Holdback Period”), unless, if an underwritten Public Offering, the
underwriters managing the Public Offering otherwise agree in writing; and

 

(ii)                                  in the event that (A) the Company issues
an earnings release or discloses other material information or a material event
relating to the Company and its Subsidiaries occurs during the last 17 days of
any Follow-On Holdback Period or (B) prior to the expiration of any Follow-On
Holdback Period, the Company announces that it will release earnings results
during the 16-day period beginning upon the expiration of such period, then to
the extent necessary for a managing or co-managing underwriter of a registered
offering hereunder to comply with FINRA Rule 2711(f)(4), if agreed to by the
holders of a majority of the Registrable Securities selling in such Underwritten
Offering, the Follow-On Holdback Period shall be extended until 18 days after
the earnings release or disclosure of other material information or the
occurrence of the material event, as the case may be (a “Holdback Extension”).

 

The Company may impose stop-transfer instructions with respect to the shares of
Common Stock and units of Yield LLC (or other securities) subject to the
restrictions set forth in this Section 4(a) until the end of such period,
including any Holdback Extension.

 

11

--------------------------------------------------------------------------------


 

(b)         The Company.  The Company (i) shall not file any registration
statement for a Public Offering or cause any such registration statement to
become effective, or effect any public sale or distribution of its equity
securities, or any securities, options or rights convertible into or
exchangeable or exercisable for such securities (including any Class B or
Class D common units of Yield LLC) during any Follow-On Holdback Period (as
extended during any Holdback Extension), and (ii) shall use its best efforts to
cause (A) each holder of at least one percent (1%) (on a fully-diluted basis) of
its Common Stock, or any securities convertible into or exchangeable or
exercisable for Common Stock (including Class B or Class D common units of Yield
LLC), purchased from the Company or Yield LLC, as applicable, at any time after
the date of this Agreement (other than in a Public Offering) and (B) each of its
directors and executive officers to agree not to effect any Sale Transaction
during any Follow-On Holdback Period (as extended during any Holdback
Extension), except as part of such underwritten registration, if otherwise
permitted, unless the underwriters managing the Public Offering otherwise agree
in writing.

 

Section 5.                   Registration Procedures.

 

(a)         Whenever the holders of Registrable Securities have requested that
any Registrable Securities be registered pursuant to this Agreement or have
initiated a Shelf Offering, (i) such holders shall, if applicable, cause such
Registrable Securities to be exchanged into shares of Common Stock in accordance
with the terms of the Exchange Agreement prior to sale of such Registrable
Securities and (ii) the Company shall use its reasonable best efforts to effect
the registration and the sale of such Registrable Securities in accordance with
the intended method of disposition thereof held by a holder of Registrable
Securities requesting registration, and pursuant thereto the Company shall as
expeditiously as possible:

 

(i)                                     in accordance with the Securities Act
and all applicable rules and regulations promulgated thereunder, prepare and
file with the Securities and Exchange Commission a registration statement, and
all amendments and supplements thereto and related prospectuses, with respect to
such Registrable Securities and use its reasonable best efforts to cause such
registration statement to become effective (provided that before filing a
registration statement or prospectus or any amendments or supplements thereto,
the Company shall furnish to the counsel selected by the holders of a majority
of the Registrable Securities covered by such registration statement copies of
all such documents proposed to be filed, which documents shall be subject to the
review and comment of such counsel);

 

(ii)                                  notify each holder of Registrable
Securities of (A) the issuance by the Securities and Exchange Commission of any
stop order suspending the effectiveness of any registration statement or the
initiation of any proceedings for that purpose, (B) the receipt by the Company
or its counsel of any notification with respect to the suspension of the
qualification of the Registrable Securities for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose, and (C) the
effectiveness of each registration statement filed hereunder;

 

(iii)                               prepare and file with the Securities and
Exchange Commission such amendments and supplements to such registration
statement and the prospectus used

 

12

--------------------------------------------------------------------------------


 

in connection therewith as may be necessary to keep such registration statement
effective for a period ending when all of the securities covered by such
registration statement have been disposed of in accordance with the intended
methods of distribution by the sellers thereof set forth in such registration
statement (but not in any event before the expiration of any longer period
required under the Securities Act or, if such registration statement relates to
an underwritten Public Offering, such longer period as in the opinion of counsel
for the underwriters a prospectus is required by law to be delivered in
connection with sale of Registrable Securities by an underwriter or dealer) and
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by such registration statement during such period in
accordance with the intended methods of disposition by the sellers thereof set
forth in such registration statement;

 

(iv)                              furnish to each seller of Registrable
Securities thereunder such number of copies of such registration statement, each
amendment and supplement thereto, the prospectus included in such registration
statement (including each preliminary prospectus), each Free Writing Prospectus
and such other documents as such seller may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by such seller;

 

(v)                                 use its reasonable best efforts to register
or qualify such Registrable Securities under such other securities or blue sky
laws of such jurisdictions as any seller reasonably requests and do any and all
other acts and things which may be reasonably necessary or advisable to enable
such seller to consummate the disposition in such jurisdictions of the
Registrable Securities owned by such seller (provided that the Company shall not
be required to (A) qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this subparagraph or
(B) consent to general service of process in any such jurisdiction or
(C) subject itself to taxation in any such jurisdiction);

 

(vi)                              notify each seller of such Registrable
Securities (A) promptly after it receives notice thereof, of the date and time
when such registration statement and each post-effective amendment thereto has
become effective or a prospectus or supplement to any prospectus relating to a
registration statement has been filed and when any registration or qualification
has become effective under a state securities or blue sky law or any exemption
thereunder has been obtained, (B) promptly after receipt thereof, of any request
by the Securities and Exchange Commission for the amendment or supplementing of
such registration statement or prospectus or for additional information, and
(C) at any time when a prospectus relating thereto is required to be delivered
under the Securities Act, of the happening of any event as a result of which the
prospectus included in such registration statement contains an untrue statement
of a material fact or omits any fact necessary to make the statements therein
not misleading, and, subject to Section 2(f), at the request of any such seller,
the Company shall prepare a supplement or amendment to such prospectus so that,
as thereafter delivered to the purchasers of such Registrable Securities, such
prospectus shall not contain an untrue statement of a material fact or omit to
state any fact necessary to make the statements therein not misleading;

 

13

--------------------------------------------------------------------------------


 

(vii)                           use reasonable best efforts to cause all such
Registrable Securities to be listed on each securities exchange on which similar
securities issued by the Company are then listed and, if not so listed, to be
listed on a securities exchange and, without limiting the generality of the
foregoing, to arrange for at least two market markers to register as such with
respect to such Registrable Securities with FINRA;

 

(viii)                        use reasonable best efforts to provide a transfer
agent and registrar for all such Registrable Securities not later than the
effective date of such registration statement;

 

(ix)                              enter into and perform such customary
agreements (including underwriting agreements in customary form) and take all
such other actions as the holders of a majority of the Registrable Securities
being sold or the underwriters, if any, reasonably request in order to expedite
or facilitate the disposition of such Registrable Securities (including, without
limitation, effecting a stock split, combination of shares, recapitalization or
reorganization);

 

(x)                                 make available for inspection by any seller
of Registrable Securities, any underwriter participating in any disposition
pursuant to such registration statement and any attorney, accountant or other
agent retained by any such seller or underwriter, all financial and other
records, pertinent corporate and business documents and properties of the
Company as shall be necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s officers, directors, employees, agents,
representatives and independent accountants to supply all information reasonably
requested by any such seller, underwriter, attorney, accountant or agent in
connection with such registration statement;

 

(xi)                              take all reasonable actions to ensure that any
Free-Writing Prospectus utilized in connection with any Demand Registration or
Piggyback Registration hereunder complies in all material respects with the
Securities Act, is filed in accordance with the Securities Act to the extent
required thereby, is retained in accordance with the Securities Act to the
extent required thereby and, when taken together with the related prospectus,
shall not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;

 

(xii)                           otherwise use its reasonable best efforts to
comply with all applicable rules and regulations of the Securities and Exchange
Commission, and make available to its security holders, as soon as reasonably
practicable, an earnings statement covering the period of at least twelve months
beginning with the first day of the Company’s first full calendar quarter after
the effective date of the registration statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158;

 

(xiii)                        permit any of Registrable Securities which Holder,
in its sole and exclusive judgment, might be deemed to be an underwriter or a
controlling person of the Company, to participate in the preparation of such
registration or comparable statement

 

14

--------------------------------------------------------------------------------


 

and to allow such Holder to provide language for insertion therein, in form and
substance satisfactory to the Company, which in the reasonable judgment of such
Holder and its counsel should be included;

 

(xiv)                       in the event of the issuance of any stop order
suspending the effectiveness of a registration statement, or the issuance of any
order suspending or preventing the use of any related prospectus or suspending
the qualification of any Common Stock included in such registration statement
for sale in any jurisdiction use reasonable best efforts promptly to obtain the
withdrawal of such order;

 

(xv)                          use its reasonable best efforts to cause such
Registrable Securities covered by such registration statement to be registered
with or approved by such other governmental agencies or authorities as may be
necessary to enable the sellers thereof to consummate the disposition of such
Registrable Securities;

 

(xvi)                       cooperate with the holders of Registrable Securities
covered by the registration statement and the managing underwriter or agent, if
any, to facilitate the timely preparation and delivery of certificates (not
bearing any restrictive legends) representing securities to be sold under the
registration statement and enable such securities to be in such denominations
and registered in such names as the managing underwriter, or agent, if any, or
such holders may request;

 

(xvii)                    cooperate with each holder of Registrable Securities
covered by the registration statement and each underwriter or agent
participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with
FINRA;

 

(xviii)                 use its reasonable best efforts to make available the
executive officers of the Company to participate with the holders of Registrable
Securities and any underwriters in any “road shows” or other selling efforts
that may be reasonably requested by the Holders in connection with the methods
of distribution for the Registrable Securities;

 

(xix)                       in the case of any underwritten offering, use its
reasonable best efforts to obtain one or more cold comfort letters from the
Company’s independent public accountants in customary form and covering such
matters of the type customarily covered by cold comfort letters as the holders
of a majority of the Registrable Securities being sold reasonably request;

 

(xx)                          in the case of any underwritten offering, use its
reasonable best efforts to provide a legal opinion of the Company’s outside
counsel, dated the effective date of such registration statement (and, if such
registration includes an underwritten Public Offering, dated the date of the
closing under the underwriting agreement), the registration statement, each
amendment and supplement thereto, the prospectus included therein (including the
preliminary prospectus) and such other documents relating thereto in customary
form and covering such matters of the type customarily covered by legal

 

15

--------------------------------------------------------------------------------


 

opinions of such nature, which opinion shall be addressed to the underwriters
and the holders of such Registrable Securities;

 

(xxi)                       if the Company files an Automatic Shelf Registration
Statement covering any Registrable Securities, use its best efforts to remain a
WKSI (and not become an ineligible issuer (as defined in Rule 405 under the
Securities Act)) during the period during which such Automatic Shelf
Registration Statement is required to remain effective;

 

(xxii)                    if the Company does not pay the filing fee covering
the Registrable Securities at the time an Automatic Shelf Registration Statement
is filed, pay such fee at such time or times as the Registrable Securities are
to be sold; and

 

(xxiii)                 if the Automatic Shelf Registration Statement has been
outstanding for at least three (3) years, at the end of the third year, refile a
new Automatic Shelf Registration Statement covering the Registrable Securities,
and, if at any time when the Company is required to re-evaluate its WKSI status
the Company determines that it is not a WKSI, use its best efforts to refile the
Shelf Registration Statement on Form S-3 and, if such form is not available,
Form S-1 and keep such registration statement effective during the period during
which such registration statement is required to be kept effective.

 

(b)         Any officer of the Company who is a holder of Registrable Securities
agrees that if and for so long as he or she is employed by the Company or any
Subsidiary thereof, he or she shall participate fully in the sale process in a
manner customary for persons in like positions and consistent with his or her
other duties with the Company, including the preparation of the registration
statement and the preparation and presentation of any road shows.

 

(c)          The Company may require each seller of Registrable Securities as to
which any registration is being effected to furnish the Company such information
regarding such seller and the distribution of such securities as the Company may
from time to time reasonably request in writing.

 

(d)         If NRG or any of its Affiliates seek to effectuate an in-kind
distribution of all or part of their respective Registrable Securities to their
respective direct or indirect equityholders, the Company shall, subject to any
applicable lock-ups, work with the foregoing persons to facilitate such in-kind
distribution in the manner reasonably requested.

 

Section 6.                   Registration Expenses.

 

(a)         The Company’s Obligation.  All expenses incident to the Company’s
performance of or compliance with this Agreement (including, without limitation,
all registration, qualification and filing fees, fees and expenses of compliance
with securities or blue sky laws, printing expenses, messenger and delivery
expenses, fees and disbursements of custodians, and fees and disbursements of
counsel for the Company and all independent certified public accountants,
underwriters (excluding underwriting discounts and commissions) and other
Persons retained by the Company) (all such expenses being herein called
“Registration Expenses”), shall be borne as provided in this Agreement, except
that the Company shall, in any

 

16

--------------------------------------------------------------------------------


 

event, pay its internal expenses (including, without limitation, all salaries
and expenses of its officers and employees performing legal or accounting
duties), the expense of any annual audit or quarterly review, the expense of any
liability insurance and the expenses and fees for listing the securities to be
registered on each securities exchange on which similar securities issued by the
Company are then listed.  Each Person that sells securities pursuant to a Demand
Registration or Piggyback Registration hereunder shall bear and pay all
underwriting discounts and commissions applicable to the securities sold for
such Person’s account.

 

(b)         Counsel Fees and Disbursements.  In connection with each Demand
Registration, each Piggyback Registration and each Shelf Offering that is an
underwritten Public Offering, the Company shall reimburse the holders of
Registrable Securities included in such registration for the reasonable fees and
disbursements of one counsel chosen by the holders of a majority of the
Registrable Securities included in such registration or participating in such
Shelf Offering and disbursements of each additional counsel retained by any
holder of Registrable Securities for the purpose of rendering a legal opinion on
behalf of such Holder in connection with any underwritten Demand Registration,
Piggyback Registration or Shelf Offering.

 

Section 7.                   Indemnification and Contribution.

 

(a)         By the Company.  The Company shall indemnify and hold harmless, to
the extent permitted by law, each holder of Registrable Securities, such
Holder’s officers, directors, managers, employees, agents and representatives,
and each Person who controls such Holder (within the meaning of the Securities
Act) (the “Indemnified Parties”) against all losses, claims, actions, damages,
liabilities and expenses (including with respect to actions or proceedings,
whether commenced or threatened, and including reasonable attorney fees and
expenses) caused by, resulting from, arising out of, based upon or related to
any of the following statements, omissions or violations (each a “Violation”) by
the Company:  (i) any untrue or alleged untrue statement of material fact
contained in (A) any registration statement, prospectus, preliminary prospectus
or Free-Writing Prospectus, or any amendment thereof or supplement thereto or
(B) any application or other document or communication (in this Section 7,
collectively called an “application”) executed by or on behalf of the Company or
based upon written information furnished by or on behalf of the Company filed in
any jurisdiction in order to qualify any securities covered by such registration
under the securities laws thereof, (ii) any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading or (iii) any violation or alleged violation by the
Company of the Securities Act or any other similar federal or state securities
laws or any rule or regulation promulgated thereunder applicable to the Company
and relating to action or inaction required of the Company in connection with
any such registration, qualification or compliance.  In addition, the Company
will reimburse such Indemnified Party for any legal or any other expenses
reasonably incurred by them in connection with investigating or defending any
such losses.  Notwithstanding the foregoing, the Company shall not be liable in
any such case to the extent that any such losses result from, arise out of, are
based upon, or relate to an untrue statement or alleged untrue statement, or
omission or alleged omission, made in such registration statement, any such
prospectus, preliminary prospectus or Free-Writing Prospectus or any amendment
or supplement thereto, or in any application, in reliance upon, and in
conformity with, written information prepared and furnished in writing to the
Company by such Indemnified Party expressly for use therein or by such
Indemnified Party’s failure to deliver a copy of the

 

17

--------------------------------------------------------------------------------


 

registration statement or prospectus or any amendments or supplements thereto
after the Company has furnished such Indemnified Party with a sufficient number
of copies of the same.  In connection with an underwritten offering, the Company
shall indemnify such underwriters, their officers and directors, and each Person
who controls such underwriters (within the meaning of the Securities Act) to the
same extent as provided above with respect to the indemnification of the
Indemnified Parties.

 

(b)         By Each Security Holder.  In connection with any registration
statement in which a holder of Registrable Securities is participating, each
such Holder shall furnish to the Company in writing such information and
affidavits as the Company reasonably requests for use in connection with any
such registration statement or prospectus and, to the extent permitted by law,
shall indemnify the Company, its officers, directors, managers, employees,
agents and representatives, and each Person who controls the Company (within the
meaning of the Securities Act) against any losses, claims, damages, liabilities
and expenses resulting from any untrue or alleged untrue statement of material
fact contained in the registration statement, prospectus or preliminary
prospectus or any amendment thereof or supplement thereto or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, but only to the extent that such
untrue statement or omission is contained in any information or affidavit so
furnished in writing by such Holder; provided that the obligation to indemnify
shall be individual, not joint and several, for each holder and shall be limited
to the net amount of proceeds received by such Holder from the sale of
Registrable Securities pursuant to such registration statement.

 

(c)          Claim Procedure.  Any Person entitled to indemnification hereunder
shall (i) give prompt written notice to the indemnifying party of any claim with
respect to which it seeks indemnification (provided that the failure to give
prompt notice shall impair any Person’s right to indemnification hereunder only
to the extent such failure has prejudiced the indemnifying party) and
(ii) unless in such indemnified party’s reasonable judgment a conflict of
interest between such indemnified and indemnifying parties may exist with
respect to such claim, permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party.  If
such defense is assumed, the indemnifying party shall not be subject to any
liability for any settlement made by the indemnified party without its consent
(but such consent shall not be unreasonably withheld, conditioned or delayed). 
An indemnifying party who is not entitled to, or elects not to, assume the
defense of a claim shall not be obligated to pay the fees and expenses of more
than one counsel for all parties indemnified by such indemnifying party with
respect to such claim, unless in the reasonable judgment of any indemnified
party a conflict of interest may exist between such indemnified party and any
other of such indemnified parties with respect to such claim. In such instance,
the conflicted indemnified parties shall have a right to retain one separate
counsel, chosen by the holders of a majority of the Registrable Securities
included in the registration if such Holders are indemnified parties, at the
expense of the indemnifying party.

 

(d)         Contribution.  If the indemnification provided for in this Section 7
is held by a court of competent jurisdiction to be unavailable to, or is
insufficient to hold harmless, an indemnified party or is otherwise
unenforceable with respect to any loss, claim, damage, liability or action
referred to herein, then the indemnifying party shall contribute to the amounts
paid or payable by such indemnified party as a result of such loss, claim,
damage, liability or action in such

 

18

--------------------------------------------------------------------------------


 

proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and of the indemnified party on the other hand in
connection with the statements or omissions which resulted in such loss, claim,
damage, liability or action as well as any other relevant equitable
considerations; provided that the maximum amount of liability in respect of such
contribution shall be limited, in the case of each seller of Registrable
Securities, to an amount equal to the net proceeds actually received by such
seller from the sale of Registrable Securities effected pursuant to such
registration.  The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.  The parties hereto agree that it would not be just or
equitable if the contribution pursuant to this Section 7(d) were to be
determined by pro rata allocation or by any other method of allocation that does
not take into account such equitable considerations.  The amount paid or payable
by an indemnified party as a result of the losses, claims, damages, liabilities
or expenses referred to herein shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending against any action or claim which is the subject
hereof.  No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who is not guilty of such fraudulent misrepresentation.

 

(e)          Release.  No indemnifying party shall, except with the consent of
the indemnified party, consent to the entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect to such claim or litigation.

 

(f)           Non-exclusive Remedy; Survival.  The indemnification and
contribution provided for under this Agreement shall be in addition to any other
rights to indemnification or contribution that any indemnified party may have
pursuant to law or contract and shall remain in full force and effect regardless
of any investigation made by or on behalf of the indemnified party or any
officer, director or controlling Person of such indemnified party and shall
survive the transfer of Registrable Securities and the termination or expiration
of this Agreement.

 

Section 8.                   Underwritten Offerings.

 

(a)         Participation.  No Person may participate in any offering hereunder
which is underwritten unless such Person (i) agrees to sell such Person’s
securities on the basis provided in any underwriting arrangements approved by
the Person or Persons entitled hereunder to approve such arrangements
(including, without limitation, pursuant to any over-allotment or “green shoe”
option requested by the underwriters; provided that no holder of Registrable
Securities shall be required to sell more than the number of Registrable
Securities such Holder has requested to include) and (ii) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents required under the terms of such underwriting arrangements. 
Each holder of Registrable Securities shall execute and deliver such other
agreements as may be reasonably requested by the Company and the lead managing
underwriter(s) that are consistent with such Holder’s obligations under
Section 4, Section 5, and this Section 8(a) or that are necessary to give
further effect thereto.  To the extent that any such agreement is entered into

 

19

--------------------------------------------------------------------------------


 

pursuant to, and consistent with, Section 4 and this Section 8(a), the
respective rights and obligations created under such agreement shall supersede
the respective rights and obligations of the Holders, the Company and the
underwriters created pursuant to this Section 8(a).

 

(b)   Price and Underwriting Discounts.  In the case of an underwritten Demand
Registration or Underwritten Takedown requested by Holders pursuant to this
Agreement, the price, underwriting discount and other financial terms of the
related underwriting agreement for the Registrable Securities shall be
determined by the Holders of a majority of the Registrable Securities included
in such underwritten offering.

 

(c)   Suspended Distributions.  Each Person that is participating in any
registration under this Agreement, upon receipt of any notice from the Company
of the happening of any event of the kind described in Section 5(a)(vi), shall
immediately discontinue the disposition of its Registrable Securities pursuant
to the registration statement until such Person’s receipt of the copies of a
supplemented or amended prospectus as contemplated by Section 5(a)(vi). In the
event the Company has given any such notice, the applicable time period set
forth in Section 5(a)(ii) during which a Registration Statement is to remain
effective shall be extended by the number of days during the period from and
including the date of the giving of such notice pursuant to this Section 8(c) to
and including the date when each seller of Registrable Securities covered by
such registration statement shall have received the copies of the supplemented
or amended prospectus contemplated by Section 5(a)(vi).

 

Section 9.      Additional Parties; Joinder.  Subject to the prior written
consent of the holders of a majority of the Registrable Securities, the Company
may permit any Person who acquires Common Stock or rights to acquire Common
Stock from the Company after the date hereof to become a party to this Agreement
and to succeed to all of the rights and obligations of a “holder of Registrable
Securities” under this Agreement by obtaining an executed joinder to this
Agreement from such Person in the form of Exhibit A attached hereto (a
“Joinder”).  Upon the execution and delivery of a Joinder by such Person, the
Common Stock, Class B common units or Class D common units of Yield LLC acquired
by such Person (the “Acquired Common”) shall constitute Registrable Securities
and such Person shall be a Holder of Registrable Securities under this Agreement
with respect to the Acquired Common, and the Company shall add such Person’s
name and address to the Schedule of Investors hereto and circulate such
information to the parties to this Agreement.

 

Section 10.    Current Public Information.  At all times after the Company has
filed a registration statement with the Securities and Exchange Commission
pursuant to the requirements of either the Securities Act or the Exchange Act,
the Company shall file all reports required to be filed by it under the
Securities Act and the Exchange Act and shall take such further action as any
holder or holders of Registrable Securities may reasonably request, all to the
extent required to enable such Holders to sell Registrable Securities pursuant
to Rule 144.  Upon request, the Company shall deliver to any holder of
Restricted Securities a written statement as to whether it has complied with
such requirements.

 

Section 11.    Subsidiary Public Offering.  If, after a Public Offering of the
Capital Stock of one of its Subsidiaries (including Yield LLC), the Company
distributes securities of such Subsidiary to its equity holders, then the rights
and obligations of the Company pursuant to

 

20

--------------------------------------------------------------------------------


 

this Agreement shall apply, mutatis mutandis, to such Subsidiary, and the
Company shall cause such Subsidiary to comply with such Subsidiary’s obligations
under this Agreement.

 

Section 12.    Transfer of Registrable Securities.

 

(a)   Restrictions on Transfers.  Notwithstanding anything to the contrary
contained herein, except in the case of (i) a transfer to the Company, (ii) a
transfer by NRG to its stockholders, (iii) a Public Offering, (iv) a sale
pursuant to Rule 144 after the completion of a Public Offering or (v) a transfer
in connection with a Sale of the Company, prior to transferring any Registrable
Securities to any Person (including, without limitation, by operation of law),
the transferring Holder shall cause the prospective transferee to execute and
deliver to the Company a Joinder agreeing to be bound by the terms of this
Agreement.  Any transfer or attempted transfer of any Registrable Securities in
violation of any provision of this Agreement shall be void, and the Company
shall not record such transfer on its books or treat any purported transferee of
such Registrable Securities as the owner thereof for any purpose.

 

(b)   Legend.  Each certificate evidencing any Registrable Securities and each
certificate issued in exchange for or upon the transfer of any Registrable
Securities (unless such Registrable Securities would no longer be Registrable
Securities after such transfer) shall be stamped or otherwise imprinted with a
legend in substantially the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER AND OTHER PROVISIONS SET FORTH IN AN AMENDED AND RESTATED REGISTRATION
RIGHTS AGREEMENT DATED AS OF MAY 14, 2015 (THE “REGISTRATION RIGHTS AGREEMENT”)
AMONG THE ISSUER OF SUCH SECURITIES (THE “COMPANY”) AND CERTAIN OF THE COMPANY’S
STOCKHOLDERS, AS AMENDED.  A COPY OF SUCH REGISTRATION RIGHTS AGREEMENT WILL BE
FURNISHED WITHOUT CHARGE BY THE COMPANY TO THE HOLDER HEREOF UPON WRITTEN
REQUEST.”

 

The Company shall imprint, and shall cause Yield LLC to imprint, such legend on
certificates evidencing Registrable Securities outstanding prior to the date
hereof.  The legend set forth above shall be removed from the certificates
evidencing any securities that have ceased to be Registrable Securities.

 

Section 13.    General Provisions.

 

(a)   Amendments and Waivers.  Except as otherwise provided herein, the
provisions of this Agreement may be amended, modified or waived only with the
prior written consent of the Company and holders of a majority of the
Registrable Securities; provided that no such amendment, modification or waiver
that would materially and adversely affect a Holder or group of holders of
Registrable Securities in a manner materially different than any other Holder or
group of holders of Registrable Securities (other than amendments and
modifications required to implement the provisions of Section 9), shall be
effective against such Holder or group of holders of

 

21

--------------------------------------------------------------------------------


 

Registrable Securities without the consent of the holders of a majority of the
Registrable Securities that are held by the group of Holders that is materially
and adversely affected thereby.  The failure or delay of any Person to enforce
any of the provisions of this Agreement shall in no way be construed as a waiver
of such provisions and shall not affect the right of such Person thereafter to
enforce each and every provision of this Agreement in accordance with its
terms.  A waiver or consent to or of any breach or default by any Person in the
performance by that Person of his, her or its obligations under this Agreement
shall not be deemed to be a consent or waiver to or of any other breach or
default in the performance by that Person of the same or any other obligations
of that Person under this Agreement.

 

(b)   Remedies.  The parties to this Agreement shall be entitled to enforce
their rights under this Agreement specifically (without posting a bond or other
security), to recover damages caused by reason of any breach of any provision of
this Agreement and to exercise all other rights existing in their favor.  The
parties hereto agree and acknowledge that a breach of this Agreement would cause
irreparable harm and money damages would not be an adequate remedy for any such
breach and that, in addition to any other rights and remedies existing
hereunder, any party shall be entitled to specific performance and/or other
injunctive relief from any court of law or equity of competent jurisdiction
(without posting any bond or other security) in order to enforce or prevent
violation of the provisions of this Agreement.

 

(c)   Severability.  Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited, invalid,
illegal or unenforceable in any respect under any applicable law or regulation
in any jurisdiction, such prohibition, invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
any other provision of this Agreement in such jurisdiction or in any other
jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such prohibited, invalid, illegal or unenforceable
provision had never been contained herein.

 

(d)   Entire Agreement.  Except as otherwise provided herein, this Agreement
contains the complete agreement and understanding among the parties hereto with
respect to the subject matter hereof and supersedes and preempts any prior
understandings, agreements or representations by or among the parties hereto,
written or oral, which may have related to the subject matter hereof in any way.

 

(e)   Successors and Assigns.  This Agreement shall bind and inure to the
benefit and be enforceable by the Company and its successors and assigns and the
holders of Registrable Securities and their respective successors and assigns
(whether so expressed or not).  In addition, whether or not any express
assignment has been made, the provisions of this Agreement which are for the
benefit of purchasers or holders of Registrable Securities are also for the
benefit of, and enforceable by, any subsequent holder of Registrable Securities.

 

(f)    Notices.  Any notice, demand or other communication to be given under or
by reason of the provisions of this Agreement shall be in writing and shall be
deemed to have been given (i) when delivered personally to the recipient,
(ii) when sent by confirmed electronic mail or facsimile if sent during normal
business hours of the recipient; but if not, then on the next Business Day,
(iii) one Business Day after it is sent to the recipient by reputable overnight

 

22

--------------------------------------------------------------------------------


 

courier service (charges prepaid) or (iv) three Business Days after it is mailed
to the recipient by first class mail, return receipt requested.  Such notices,
demands and other communications shall be sent to the Company at the address
specified below and to any holder of Registrable Securities or to any other
party subject to this Agreement at such address as indicated on Schedule of
Investors hereto, or at such address or to the attention of such other Person as
the recipient party has specified by prior written notice to the sending party. 
Any party may change such party’s address for receipt of notice by giving prior
written notice of the change to the sending party as provided herein.  The
Company’s address is:

 

NRG Yield, Inc.

c/o NRG Energy, Inc.

211 Carnegie Center

Princeton, New Jersey 08540

Attn: General Counsel

Facsimile: (609) 524-4589

 

With a copy to:

 

Kirkland & Ellis LLP

300 North LaSalle

Chicago, Illinois 60654

Attn: Gerald T. Nowak, P.C.

Facsimile: (312) 862-2200

 

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

 

(g)   Business Days.  If any time period for giving notice or taking action
hereunder expires on a day that is not a Business Day, the time period shall
automatically be extended to the Business Day immediately following such
Saturday, Sunday or legal holiday.

 

(h)   Governing Law.  The corporate law of the State of Delaware shall govern
all issues and questions concerning the relative rights of the Company and its
stockholders.  All other issues and questions concerning the construction,
validity, interpretation and enforcement of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of New York, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of New York or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.

 

(i)    MUTUAL WAIVER OF JURY TRIAL.  AS A SPECIFICALLY BARGAINED FOR INDUCEMENT
FOR EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE
OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN
ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

 

23

--------------------------------------------------------------------------------


 

(j)    CONSENT TO JURISDICTION AND SERVICE OF PROCESS.  EACH OF THE PARTIES
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE FEDERAL COURTS OF
THE UNITED STATES OF AMERICA LOCATED IN THE CITY AND COUNTY OF NEW YORK, BOROUGH
OF MANHATTAN, FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING
OUT OF THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY OR THEREBY.  EACH OF THE PARTIES HERETO FURTHER AGREES THAT SERVICE OF
ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S. REGISTERED MAIL TO SUCH PARTY’S
RESPECTIVE ADDRESS SET FORTH ABOVE SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY
ACTION, SUIT OR PROCEEDING WITH RESPECT TO ANY MATTERS TO WHICH IT HAS SUBMITTED
TO JURISDICTION IN THIS PARAGRAPH.  EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT
OR PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE, AND HEREBY AND THEREBY FURTHER IRREVOCABLY AND
UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT
ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.

 

(k)   No Recourse.  Notwithstanding anything to the contrary in this Agreement,
the Company and each holder of Registrable Securities agrees and acknowledges
that no recourse under this Agreement or any documents or instruments delivered
in connection with this Agreement, shall be had against any current or future
director, officer, employee, general or limited partner or member of any holder
of Registrable Securities or of any Affiliate or assignee thereof, whether by
the enforcement of any assessment or by any legal or equitable proceeding, or by
virtue of any statute, regulation or other applicable law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any current or future officer, agent
or employee of any holder of Registrable Securities or any current or future
member of any holder of Registrable Securities or any current or future
director, officer, employee, partner or member of any holder of Registrable
Securities or of any Affiliate or assignee thereof, as such for any obligation
of any holder of Registrable Securities under this Agreement or any documents or
instruments delivered in connection with this Agreement for any claim based on,
in respect of or by reason of such obligations or their creation.

 

(l)    Descriptive Headings; Interpretation.  The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement.  The use of the word “including” in this Agreement shall be by way of
example rather than by limitation.

 

(m)  No Strict Construction.  The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.

 

24

--------------------------------------------------------------------------------


 

(n)   Counterparts.  This Agreement may be executed in multiple counterparts,
any one of which need not contain the signature of more than one party, but all
such counterparts taken together shall constitute one and the same agreement.

 

(o)   Electronic Delivery.  This Agreement, the agreements referred to herein,
and each other agreement or instrument entered into in connection herewith or
therewith or contemplated hereby or thereby, and any amendments hereto or
thereto, to the extent executed and delivered by means of a photographic,
photostatic, facsimile or similar reproduction of such signed writing using a
facsimile machine or electronic mail shall be treated in all manner and respects
as an original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person.  At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto shall re-execute original forms
thereof and deliver them to all other parties.  No party hereto or to any such
agreement or instrument shall raise the use of a facsimile machine or electronic
mail to deliver a signature or the fact that any signature or agreement or
instrument was transmitted or communicated through the use of a facsimile
machine or electronic mail as a defense to the formation or enforceability of a
contract and each such party forever waives any such defense.

 

(p)   Further Assurances.  In connection with this Agreement and the
transactions contemplated hereby, each holder of Registrable Securities shall
execute and deliver any additional documents and instruments and perform any
additional acts that may be necessary or appropriate to effectuate and perform
the provisions of this Agreement and the transactions contemplated hereby.

 

(q)   No Inconsistent Agreements.  The Company shall not hereafter enter into
any agreement with respect to its securities which is inconsistent with or
violates the rights granted to the holders of Registrable Securities in this
Agreement.

 

*     *     *     *    *

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

 

NRG YIELD, INC.

 

 

 

By:

/s/ Kirkland Andrews

 

 

 

 

Its:

Executive Vice President and

 

 

Chief Financial Officer

 

 

 

 

 

NRG ENERGY, INC.

 

 

 

By:

/s/ G. Gary Garcia

 

 

 

 

Its:

Senior Vice President and Treasurer

 

[Signature Page to A&R Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE OF INVESTORS

 

NRG Energy, Inc.

211 Carnegie Center

Princeton, New Jersey 08540

Attn: General Counsel

Facsimile: (609) 524-4589

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

 

JOINDER

 

The undersigned is executing and delivering this Joinder pursuant to the Amended
and Restated Registration Rights Agreement dated as of May 14, 2015 (as the same
may hereafter be amended, the “Registration Rights Agreement”), among NRG
Yield, Inc., a Delaware corporation (the “Company”), and the other person named
as parties therein.

 

By executing and delivering this Joinder to the Company, the undersigned hereby
agrees to become a party to, to be bound by, and to comply with the provisions
of the Registration Rights Agreement as a holder of Registrable Securities in
the same manner as if the undersigned were an original signatory to the
Registration Rights Agreement, and the undersigned’s                         
shares of Common Stock issuable upon the exercise of
                                 Class B common units or                     
Class D common units of NRG Yield, LLC shall be included as Registrable
Securities under the Registration Rights Agreement.

 

Accordingly, the undersigned has executed and delivered this Joinder as of the
       day of                         ,         .

 

 

 

 

Signature of Stockholder

 

 

 

 

 

Print Name of Stockholder

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Agreed and Accepted as of

 

 

.

 

 

 

 

NRG YIELD, INC.

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

A-1

--------------------------------------------------------------------------------